 

Exhibit 10.1

 

Transition Agreement and Release

 

This Transition Agreement and Release (“Agreement”) is made by and between
STEPHEN SMOLINSKI (“Executive”) and SELECTA BIOSCIENCES, INC. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”) as of June 25, 2020 (the “Effective Date”). Capitalized terms used but
not defined in this Agreement shall have the meanings set forth in the
Employment Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of October 26, 2017 (the “Employment Agreement”) and that
certain Employee Nondisclosure, Noncompetition and Assignment of Intellectual
Property Agreement, dated as of October 26, 2017 (the “RCA”); and

 

WHEREAS, in connection with Executive’s separation of employment with the
Company, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company or its subsidiaries
or affiliates but, for the avoidance of doubt, nothing herein will be deemed to
release any rights or remedies in connection with Executive’s ownership of
vested equity securities of the Company, vested benefits or Executive’s right to
defense or indemnification by the Company or any of its affiliates pursuant to
contract or applicable law (collectively, the “Retained Claims”). The Company
agrees not to contest Executive’s application for unemployment benefits;
provided that nothing herein shall prohibit the Company from responding
truthfully to requests for information from, or require the Company to make any
false or misleading statements to, any governmental authority.

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

 

1.       Separation; Services; Compensation.

 

(a)        Executive’s employment with the Company and its subsidiaries will end
on (i) August 18, 2020 or (ii) such earlier date as selected by the Company in
accordance with the terms of this Agreement (the actual date of Executive’s
separation of employment, the “Separation Date”), provided that if the Company
selects a Separation Date that is earlier than August 18, 2020, the Company will
pay Executive in Executive’s final paycheck the base salary Executive would have
earned during the period commencing on the Separation Date selected by the
Company and ending August 18, 2020. As of the Separation Date, Executive will
cease to serve as an employee, director, officer or in any other position with
the Company and its subsidiaries and will cease to exercise or convey any
authority (actual, apparent or otherwise) on behalf of the Company and its
subsidiaries. During the period commencing on the Effective Date and ending on
the Separation Date (the “Transition Period”), Executive will continue
performing substantially the same duties and responsibilities as Executive has
historically provided to the Company or as are otherwise reasonably requested by
the Company from time to time, including to assist in the orderly transition of
Executive’s duties to a successor. Executive will perform Executive’s duties
during the Transition Period in substantially the same manner and with
substantially the same effort, time commitment and level of care as Executive
has historically performed duties for the Company prior to the Effective Date.

 

(b)       During the Transition Period, Executive will continue receiving
Executive’s Annual Base Salary at the same rate that applies on the Effective
Date and will remain eligible to participate in the Company’s employee benefit
plans to the same extent as Executive is eligible as of the Effective Date,
subject to the terms and conditions of such employee benefit plans as in effect
from time to time.

 





 

 

(c)        Executive’s employment with the Company will at all times remain
terminable by either Executive or the Company at will and nothing in this
Agreement confers upon Executive any right to continue to serve as an employee
or other service provider of the Company or interferes with or restricts the
rights of the Company to discharge or terminate the services of Executive at any
time for any or no reason, with or without Cause, subject to the provisions of
Section 2.

 

2.       Severance Payments; Salary and Benefits.

 

(a)       Except as otherwise provided in Section 2(b), if Executive remains
continuously employed by the Company through August 18, 2020 or if the Company
terminates Executive’s employment on or prior to August 18, 2020 for reasons
other than Cause or material breach of this Agreement, then subject to
Executive’s continued compliance with the RCA and Executive’s execution and
delivery to the Company of the release of claims attached hereto as Addendum 1
(the “Bring-Down Release”) before the later of 30 days following the Separation
Date and 45 days following the date this Agreement was first provided to
Executive (and the Bring-Down Release becoming effective and irrevocable),
Executive will be entitled to the severance payments and benefits provided in
Sections 2(a)(i) – (ii).

 

(i)       The Company will pay or provide to Executive the severance payments
and benefits described in Section 4(b) of the Employment Agreement (the
“Severance Payments”), payable at the times set forth in the Employment
Agreement; provided that (A) “Payment Date” as used in the Employment Agreement
shall mean the next regular payday following the effective date of the
Bring-Down Release and (B) the period for COBRA-related severance benefits in
Section 4(b)(iii) of the Employment Agreement will end upon the earliest of (x)
December 31, 2021, (y) the date that Executive and/or Executive’s covered
dependents become no longer eligible for COBRA or (z) the date Executive becomes
eligible to receive medical, dental or vision coverage as applicable, from a
subsequent employer; and

 

(ii)       Each vested and exercisable option to purchase shares of the
Company’s common stock held by Executive as of the Separation Date (each, a
“Vested Option”) will remain outstanding and exercisable in accordance with its
terms for a period of two years following the Separation Date, provided that (A)
no Vested Option will remain outstanding past the original final expiration date
of the Vested Option and (B) each Vested Option will in all events remain
subject to earlier termination in connection with a corporate transaction or
event as set forth in the documents governing the Vested Option.

 

(b)        Notwithstanding anything in Section 2(a) to the contrary, Executive
acknowledges and agrees that if Executive at any time accepts an offer of
employment from Swedish Orphan Biovitrum AB (Publ), a Swedish corporation
(“SOBI”), or any of its affiliates, Executive shall not be entitled to receive
any further Severance Payments and the Company shall entitled to immediately
cease paying or providing such Severance Payments.

 

(c)       Upon Executive’s separation of employment for any reason, to the
extent not already paid, and subject to the terms and conditions of the
Employment Agreement, the Company shall pay or provide to Executive all other
payments or benefits described in Section 3(c) of the Employment Agreement,
subject to and in accordance with the terms thereof.

 



2



 

3.       Release of Claims. Executive agrees that, other than with respect to
the Retained Claims, and subject to the last two sentences of this Section 3,
the foregoing consideration represents settlement in full of all outstanding
obligations owed to Executive by the Company, any of its direct or indirect
subsidiaries and affiliates, and any of their current and former officers,
directors, equity holders, managers, employees, agents, investors, attorneys,
shareholders, administrators, affiliates, benefit plans, plan administrators,
insurers, trustees, divisions, and subsidiaries and predecessor and successor
corporations and assigns (collectively, the “Releasees”). Executive, on
Executive’s own behalf and on behalf of any of Executive’s affiliated companies
or entities and any of their respective heirs, family members, executors,
agents, and assigns (collectively, the “Employee Parties”), other than with
respect to the Retained Claims, and except as provided in the last two sentences
of this Section 3, hereby and forever releases the Releasees from any matters of
any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the Effective
Date, including, without limitation:

 

(a)       any and all claims relating to or arising from Executive’s employment
or service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;

 

(b)       any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
the Company or any of its affiliates, including, without limitation, any claims
for fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;

 

(c)       any and all claims for wrongful discharge of employment; termination
in violation of public policy; discrimination; harassment; retaliation; breach
of contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

(d)       any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; and the Sarbanes-Oxley Act of 2002;

 

(e)       any and all claims for violation of the federal or any state
constitution;

 

(f)        any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

 

(g)       any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement;

 

(h)       any and all claims arising out of the wage and hour and wage payment
laws and regulations of the state or states in which Executive has provided
service to the Company or any of its affiliates (including without limitation
the Massachusetts Payment of Wages Law); and

 



3



 

(i)       any and all claims for attorneys’ fees and costs.

 

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. Notwithstanding anything to the contrary contained in this Agreement,
this release does not release claims that cannot be released as a matter of law,
including, but not limited to, Executive’s right to report possible violations
of federal law or regulation to any governmental agency or entity in accordance
with the provisions of and rules promulgated under Section 21F of the Securities
Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or any
other whistleblower protection provisions of state or federal law or regulation,
Executive’s right to file a charge with or participate in a charge,
investigation or proceeding by the Equal Employment Opportunity Commission, or
any other local, state, or federal administrative body or government agency that
is authorized to enforce or administer laws related to employment, against the
Company (with the understanding that Executive’s release of claims herein bars
Executive from recovering monetary or other individual relief from the Company
or any Releasee in connection with any charge, investigation or proceeding, or
any related complaint or lawsuit, filed by Executive or by anyone else on
Executive’s behalf before the federal Equal Employment Opportunity Commission or
a comparable state or local agency), claims for unemployment compensation or any
state disability insurance benefits pursuant to the terms of applicable state
law, claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA, claims to any benefit
entitlements vested as of the Effective Date, pursuant to written terms of any
employee benefit plan of the Company or its affiliates and Executive’s right
under applicable law, claims for reimbursement of approved business expenses
incurred prior to the Effective Date, rights to vested equity awards under any
applicable award agreement issued pursuant to the Company’s 2016 Incentive Award
Plan, rights or claims Executive may have as a shareholder of the Company, and
any Retained Claims. This release further does not release claims for breach of
Section 3(c), Section 4(b) or Section 4(c) of the Employment Agreement or claims
arising after the Effective Date.

 

4.       Restrictive Covenant Agreement. Executive agrees to continue to abide
by the terms of the RCA, which are hereby incorporated by reference into this
Agreement. Executive acknowledges that Executive’s obligations under the RCA
will survive Executive’s separation of employment with the Company for the
periods set forth in the RCA. Notwithstanding the foregoing, the Company
acknowledges and agrees that Executive’s acceptance of an offer from, and
employment with, SOBI or any of its affiliates as contemplated in Section 2(b)
of this Agreement, will not be deemed a breach of the non-competition covenant
set forth in Section 6 of the RCA.

 

5.       Mutual Non-Disparagement. Executive agrees that, at all times,
Executive shall refrain from making any negative, critical, or disparaging
statements, implied or express, concerning the Company, its affiliates and their
respective directors, officers, agents, or employees. The Company agrees that it
shall instruct the members of the Board to refrain from making any negative,
critical, or disparaging statements, implied or express, concerning Executive.
However, nothing in this Section 5 prohibits either Party’s disclosure of
information that is required to be disclosed to enforce this Agreement or to
comply with applicable law or order of a court or other regulatory body of
competent jurisdiction.

 

6.       Trade Secrets. In accordance with 18 U.S.C. § 1833, notwithstanding
anything to the contrary in this Agreement, the Employment Agreement or the RCA
(together, the “Subject Documents”): (i) Executive shall not be in breach of any
Subject Document, and shall not be held criminally or civilly liable under any
federal or state trade secret law (x) for the disclosure of a trade secret that
is made in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (y) for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (ii) if Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the trade secret to Executive’s attorney, and may use the trade secret
information in the court proceeding, if Executive files any document containing
the trade secret under seal, and does not disclose the trade secret, except
pursuant to court order. Furthermore, the Parties agree that nothing in the
Subject Documents prohibits Executive from reporting possible violations of
federal law or regulation to any governmental agency or entity in accordance
with the provisions of and rules promulgated under Section 21F of the Securities
Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or any
other whistleblower protection provisions of state or federal law or regulation.

 



4



 

7.       Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

8.       No Oral Modification. This Agreement may only be amended in a writing
signed by Executive and a duly authorized officer of the Company.

 

9.       Governing Law. This Agreement shall be subject to the provisions of
Sections 9(a) and 9(c) of the Employment Agreement.

 

10.     Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that: (a) Executive has read this
Agreement; (b) Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement; (c)
Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Executive’s own choice or has elected not to
retain legal counsel; (d) Executive understands the terms and consequences of
this Agreement and of the releases it contains; and (e) Executive is fully aware
of the legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

[signature page follows]

 

5





 

  EXECUTIVE     Dated: 6/25/2020   /s/ Stephen Smolinski   STEPHEN SMOLINSKI    
  SELECTA BIOSCIENCES, INC.     Dated: 6/25/2020 By: /s/ Carsten Brunn     Name:
Carsten Brunn     Title: CEO

 

6



 

Addendum 1

 

Release of Claims

 

Reference is made to the Transition Agreement and Release, dated as of June__,
2020, to which this Release of Claims is attached (the “Agreement”). Capitalized
terms used but not defined in this Release of Claims will have the meanings
given to them in the Agreement.

 

Release of Claims. For and in consideration of the payment to me of the benefits
described in Section 2(a) of the Agreement, I, on my own behalf and on behalf of
the Employee Parties, hereby and forever release the Releasees from any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
I may possess against any of the Releasees arising from any omissions, acts,
facts, or damages that have occurred up until and including the date I execute
this Release of Claims, provided that this Release of Claims does not release
claims that cannot be released as a matter of law, including, but not limited
to, my right to report possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower protection
provisions of state or federal law or regulation, my right to file a charge with
or participate in a charge, investigation or proceeding by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that my
release of claims herein bars me from recovering monetary or other individual
relief from the Company or any Releasee in connection with any charge,
investigation or proceeding, or any related complaint or lawsuit, filed by me or
by anyone else on my behalf before the federal Equal Employment Opportunity
Commission or a comparable state or local agency), claims for unemployment
compensation or any state disability insurance benefits pursuant to the terms of
applicable state law, claims to continued participation in certain of the
Company’s group benefit plans pursuant to the terms and conditions of COBRA,
claims to any benefit entitlements vested as of the Separation Date, pursuant to
written terms of any employee benefit plan of the Company or its affiliates and
my rights under applicable law, claims for reimbursement of approved business
expenses incurred prior to the Separation Date, rights to vested equity awards
under any applicable award agreement issued pursuant to the Company’s 2016
Incentive Award Plan, rights or claims I may have as a shareholder of the
Company, and any Retained Claims (collectively, the “Executive’s Retained
Claims”).

 

Acknowledgement of Waiver of Claims Under ADEA. I have read this Release of
Claims carefully and have been advised to consult with any attorney and any
other advisors of my choice prior to executing this Release of Claims, and I
fully understand that by signing below I am voluntarily giving up any right
which I may have to sue or bring any claims against the Releasees other than the
Executive’s Retained Claims. I understand and acknowledge that I am waiving and
releasing any rights that I may have under the Age Discrimination in Employment
Act of 1967 (the “ADEA”), and that this waiver and release is knowing and
voluntary. I understand and agree that this Release of Claims does not apply to
any rights or claims that may arise under the ADEA after the date I sign this
Release of Claims. I understand and acknowledge that the consideration given for
this Release of Claims is in addition to anything of value to which I was
already entitled. I further understand and acknowledge that I have been advised
by this writing that: (a) I have 45 days within which to consider this Release
of Claims and the Demographic Notice provided herewith and I expressly agree
that such time period to review these documents shall not be extended upon any
material or immaterial changes to this Release of Claims; (b) I have 7 business
days following my execution of this Release of Claims to revoke this Release of
Claims by delivering written notice to the Company’s Vice President, Human
Resources; (c) this Release of Claims will not be effective until after the
foregoing revocation period has expired; and (d) nothing in this Release of
Claims prevents or precludes me from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law. In the event that I sign this Release of Claims and
return it to the Company in less than the 45 day period identified above, I
hereby acknowledge that I have freely and voluntarily chosen to waive the time
period allotted for considering this Release of Claims. I have not been forced
or pressured in any manner to sign this Release of Claims, and I agree to all of
its terms voluntarily.

 







 

 

Effective Date. I acknowledge and agree that I have 7 business days after I sign
this Release of Claims to revoke it, and this Release of Claims will become
effective on the 8th business day after I sign this Release of Claims, so long
as it has been signed by the Parties and has not been revoked by either Party
before such date.

 

Voluntary Execution of Release of Claims. I understand and agree that I executed
this Release of Claims voluntarily, without any duress or undue influence on the
part or behalf of the Company or any third party, with the full intent of
releasing all of my claims against the Company and any of the other Releasees. I
acknowledge that: (a) I have read this Release of Claims; (b) I have not relied
upon any representations or statements made by the Company that are not
specifically set forth in this Release of Claims; (c) I have been represented in
the preparation, negotiation, and execution of this Release of Claims by legal
counsel of my own choice or have elected not to retain legal counsel; (d) I
understand the terms and consequences of this Release of Claims and of the
releases it contains; and (e) I am fully aware of the legal and binding effect
of this Release of Claims.

 

This Release of Claims is final and binding and may only be amended in a writing
signed by me and a duly authorized officer of the Company. This Agreement shall
be subject to the provisions of Sections 9(a) and 9(c) of the Employment
Agreement.

 

For the avoidance of doubt, this Release of Claims does not replace or in any
way limit the general release and waiver in Section 3 of the Agreement.



 

Executed: ___________ __, 2020           STEPHEN SMOLINSKI  

 



2

